Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of I in the reply filed on 10/04/22 is acknowledged.

Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 4 recites “a third direction” while none of “a first direction” or “a second direction” is claimed in claim 1.  For the purpose of examination, claim 3 depends from claim 2.  claim language (lines 3-12) is read as follow:  
Claim 2, line 3 is also read as “a [first] sliding rail extending along a first direction”.  As such, claim 2 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2017/0282202A1).
As to claim 1, Lim discloses (see Figure 1) a spraying system, comprising: a lifting apparatus (see para [0022] for pulley system to hoist and lower the gondola); and a spraying apparatus (see Fig 1 for the system) connecting to the lifting apparatus, wherein the spraying apparatus comprises: a stage (mini gondola); a multi-axis transfer mechanism (motor rail track system) disposed on the stage; a spraying component (paint sprayer 1) disposed on the multi-axis transfer mechanism and the stage; a driving component (motor 9 driving the system) disposed on the stage, wherein the driving component connects to the lifting apparatus; a surface profile detector (3D camera, see para [0016]) disposed on the stage, wherein the surface profile detector (3D camera mounted on the robotic arm, see para [0016]) scans an area to be sprayed to obtain scanning data; and a controlling component (an Industrial PC) disposed on the stage, wherein the controlling component controls the lifting apparatus, the spraying component, and the driving component according to the scanning data and pre-stored initial data (see para [0016][0022] the industrial PC controlling the pulley system, the robot arm).

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2019/0160482 A1).
As to claim 1, Lim discloses (see Figure 1 and 2) a spraying system, comprising: a lifting apparatus (see para [0028] and [0031]  the system with frame member 106, pulleys 114 moving carrier up and down in D direction); and a spraying apparatus (see Fig 1 for the system) connecting to the lifting apparatus, wherein the spraying apparatus comprises: a stage (gondola carrier [0029]); a multi-axis transfer mechanism (robotic mechanism 130) disposed on the stage; a spraying component (spray nozzle) disposed on the multi-axis transfer mechanism and the stage; a driving component (motor 126 driving the system) disposed on the stage, wherein the driving component connects to the lifting apparatus; a surface profile detector (visual monitoring system 128, see para [0016]) disposed on the stage, wherein the surface profile detector (3D camera mounted on the robotic arm, see para [0032],[0034]) scans an area to be sprayed to obtain scanning data; and a controlling component (controller 134) disposed on the stage, wherein the controlling component controls (see para [0034] the lifting apparatus, the spraying component, and the driving component according to the scanning data and pre-stored initial data (see para [0034][0044-0045] the controller with program manager using data).
As to claim 2, Lim’482 teaches (see Fig 1) sliding rails (102)., a support (frame member 106 with pulleys 114) disposed on the sliding rail, a lifting cable (112), wherein one end of the lifting cable is disposed on the support (114), the other end of the lifting cable connects to the driving component (108, 126) of the spraying apparatus, and the lifting cable (112) extends along a second direction, a positioning device (pulleys 114) and a counterweight device (118) connects to the support (106). 
 Regarding claims 6-7, Lim’482 teaches an elastic component comprises an upper roller and a lower roller (see Fig 1 for the rollers 124) disposed on one side of the stage adjacent to the area to be sprayed.
As to claim 8, Lim’482 discloses (see Fig 1) the spraying apparatus further comprises a suction component (suction cups 142) disposed on a side of the stage adjacent to the area to be sprayed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2017/0282202A1) in view of Lim (US 2019/0160482 A1).
Lim’202 teaches (see para [0022]) the lifting apparatus comprises: a sliding rail extending along a first direction; a support (pulley) movably disposed on the sliding rail (twin rails); a driving device (motor) disposed on the support, wherein the driving device (controlling motor 9) drives the support to move; a positioning device (another set of motors) disposed on the support, wherein the positioning device electrically connects to the driving device(controlling motor 9)  to control the driving device; and a counterweight device (12) disposed on a side of the sliding rail, wherein the counterweight device connects to the support. Lim lacks teaching a lifting cable.  Lim’482 teaches (see Fig 1) a lifting cable (112), wherein one end of the lifting cable is disposed on the support (frame member106 with pulleys 114), the other end of the lifting cable connects to the driving component (108, 126) of the spraying apparatus, and the lifting cable (112) extends along a second direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a lifting cable or, lifting cables as claimed in Lim’202 to suspend the moveable carrier or gondola as taught by Lim’482 (see para [0028] and [0050]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2017/0282202A1) in view of Smith (US 3,797,744).
Lim teaches (see [0014]) a spraying gun movably disposed on the multi-axis transfer mechanism (six-axis robotic arm 2) and a paint supplying barrel appears to be disposed on the stage (containers inside the gondola), wherein the spraying gun in communication with the container.  Lim lacks teaching an air pressure barrel disposed on the stage and an air pressure controlling unit.  Smith teaches (see Figs 1 and 5) an air pressure barrel (air-line 36) disposed on the stage (platform 1), wherein the air pressure barrel and an air pressure controlling unit (regulating valve 51) disposed on the stage, wherein the air pressure controlling unit electrically connects to the air pressure barrel (36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a lifting cable as claimed in Lim’202 to force the chemical or material from the tanks or barrels into the manifold or subsequent injection/cleaning unit spraying nozzle 64a, see as taught by Smith (see column 3, lines 9 and Fig 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2017/0282202A1) or Lim (US 2017/0282202A1) in view of Yamaoka et al (US 2019/0106283A1), Koelmel et al (US 2012/0304928A1) and Colin (US 6,346,150).
Lim’482 teaches (see Fig 1 and para [0039-0040]) the spraying apparatus further comprises a cover (hood 152) disposed on the stage to cover the spraying component.  Lim’202 also teaches a collection hood covering the paint spray nozzle (see para [009], [0025]), but both Lim references lack teaching a cover for covering the driving, detecting and controlling components.  Conlin teaches (see Figs 1-2) shield/cover members 30, 32 for driving components.  Yamaoka et al teaches (see para [0013] and [0063] a waterproof cover for control device 51. Koelmel et al teaches the use of a window to cover sensors (see para [0042].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cover to cover spraying components, driving components and controlling components to prevent damages of the electronics, detecting or driving components from dust or wetness.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Lim’482 discloses (see Fig 1) a pair of rails (102, 104) moving along directions of L and D; and Lim’202 teaches a set of twin-rails located on the roof-top.  However, the specific combinations of transfer mechanism having first sliding rail extending along a third direction, a third sliding rail disposed on the second sliding base, a third sliding base movably disposed on the third sliding rail and others (see claim 3) are not taught in Lim’482 and Lim’202.  Prior art of record does not disclose or suggest a spraying system comprising among others (see claims 1 and 2) a lifting apparatus with first and second sliding rails and sliding bases wherein the multi-axis transfer mechanism comprises (as described in claim 3): a first sliding rail disposed on the stage, wherein the first sliding rail extends along a third direction; a first sliding base movably disposed on the first sliding rail; a second sliding rail disposed on the first sliding base, wherein the second sliding rail extends along the first direction; a second sliding base movably disposed on the second sliding rail; a third sliding rail disposed on the second sliding base, wherein the third rail extends along the second direction; and a third sliding base movably disposed on the third sliding rail, wherein the spraying component is disposed on the third sliding base.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/